DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “providing multiple flow kits that are fluidly coupled with a turbine”.  It is unclear if the claim requires that multiple flow kits are provided and that each is connected to a separate turbine; or that multiple flow kits are provided and each is connected to the same turbine.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Frosell et al. (US Patent Application Publication No. 2018/0106137).
In reference to claim 1, Frosell discloses a method for controlling fluid flow into a power generation section 800 (Fig. 10) of a tool string, comprising:
providing multiple flow kits that are fluidly coupled with a turbine 306 (Fig. 10, par. 0047), the multiple flow kits including at least a first flow kit (Fig. 10, the flow path with valve 802) and a second flow kit (Fig. 10, the flow path with valve 304), wherein a valve 802 or 304 is coupled with each flow kit (Fig. 10); and
regulating flow of fluid into the turbine 306 by opening the valve 802 coupled with the first flow kit and maintaining the valve 304 coupled with the second flow kit closed, such that the fluid flows through the first flow kit and into the turbine 306 (par. 0067, “Fluid diode 802 may permit fluids flowing through electronic inflow control device 800 to bypass flow regulator 304 and provide fluid flow to generator 306 even when flow regulator 304 is completely closed”), wherein the turbine 306 is coupled with and drives a generator, and wherein the generator generates electricity (par. 0069).

Claims 1, 4, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Carroll et al. (US Patent Application Publication No. 2016/0145975).
In reference to claim 1, Carroll discloses a method for controlling fluid flow into a power generation section (Fig. 2) of a tool string, comprising:
providing multiple flow kits 208A and 208B that are fluidly coupled with a turbine 215A and 215B, the multiple flow kits 208A and 208B including at least a first flow kit 208A and a second flow kit 208B, wherein a valve 211A/B is coupled with each flow kit 208A/B; and
regulating flow of fluid into the turbine 215A by opening the valve 211A coupled with the first flow kit 208A and maintaining the valve 211B coupled with the second flow kit closed 208B, such that the fluid flows through the first flow kit 208A and into the turbine 215A (par. 0015, “fluid flow may be allowed through one of the secondary flow channels 201 A,B, with the other secondary flow channel closed to through flow”), wherein the turbine 215A is coupled with and drives a generator 220A, and wherein the generator 220A generates electricity (par. 0014).
In reference to claim 4, Carroll discloses closing the valve 211A coupled with the first flow kit 208A and opening the valve 211B coupled with the second flow kit 208B, such that the fluid flows through the second flow kit 208B and into the turbine 215B (par. 0015, “In one example, fluid flow may be allowed through one of the secondary flow channels 201 A,B, with the other secondary flow channel closed to through flow. The “A” generator may be considered a primary generator and the “B” generator may be considered a backup. If the “A” generator exhibits reduced output, or other failure, the “B” generator may be used”).

In reference to claim 12, Carroll discloses a system for controlling fluid flow into a power generation section of a tool string (Fig. 2), comprising:
a turbine 215B coupled with a generator 220B;
multiple flow kits 208A and 208B fluidly coupled with the turbine 220B, the multiple flow kits 208A and 208B including at least a first flow kit 208A and a second flow kit 208B, wherein a valve 211A or 211B is coupled with each flow kit 208A/B; and
a valve controller 260 coupled with each valve 211A/B, wherein the valve controller 260 is configured to open and close each valve 211A/B for regulating flow of fluid into the turbine 215B (Fig. 2, par. 0015).
In reference to claim 15, Carroll discloses that the first flow kit 208A is configured to provide fluid into the turbine 215B at a first flow rate when the valve 211A coupled with the first flow kit 208A is opened (Fig. 2, flow passing through flow kit 208A is capable of subsequently passing to the turbine 215B), wherein the second flow kit 208B is configured to provide fluid into the turbine 215B at a second flow rate when the valve 211B coupled with the second flow kit 208B is opened, and wherein the first flow rate is different than the second flow rate (par. 0015, “fluid flow 131 A,B may be simultaneously diverted through the respective secondary flow channels to provide for an increased downhole fluid flow rate”).
In reference to claim 16, Carroll discloses that the valve controller 260 comprises a processor 525 in communication with a computer readable storage medium 545, and processor-executable instructions stored in the computer readable storage medium 545 (Fig. 5, par. 0019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frosell et al. (US Patent Application Publication No. 2018/0106137) in view of Gatzen et al. (US Patent Application Publication No. 2017/0362953).
In reference to claim 2, Frosell fails to disclose transmitting the electricity generated by the generator through one of an active and passive rectification component to convert alternating current from the generator to direct current.
Gatzen discloses transmitting the electricity generated by the generator 10 through one of an active and passive rectification component to convert alternating current from the generator to direct current (par. 0027).
It would have been obvious to a person having ordinary skill in the art before the effective date of the invention to include a passive or active rectification component so that alternating current from the generator can be converted into direct current.
In reference to claim 13, Frosell fails to disclose one of an active and passive rectification component positioned to receive electricity generated by the generator through one of an active and passive rectification component and convert alternating current from the generator to direct current.
Gatzen discloses one of an active and passive rectification component positioned to receive electricity generated by the generator 10 through one of an active and passive rectification component and convert alternating current from the generator to direct current (par. 0027).
It would have been obvious to a person having ordinary skill in the art before the effective date of the invention to include a passive or active rectification component so that alternating current from the generator can be converted into direct current.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US Patent Application Publication No. 2016/0145975) in view of Gatzen et al. (US Patent Application Publication No. 2017/0362953).
In reference to claim 2, Carroll fails to disclose transmitting the electricity generated by the generator through one of an active and passive rectification component to convert alternating current from the generator to direct current.
Gatzen discloses transmitting the electricity generated by the generator 10 through one of an active and passive rectification component to convert alternating current from the generator to direct current (par. 0027).
It would have been obvious to a person having ordinary skill in the art before the effective date of the invention to include a passive or active rectification component so that alternating current from the generator can be converted into direct current.
In reference to claim 13, Carroll fails to disclose one of an active and passive rectification component positioned to receive electricity generated by the generator through one of an active and passive rectification component and convert alternating current from the generator to direct current.
Gatzen discloses one of an active and passive rectification component positioned to receive electricity generated by the generator 10 through one of an active and passive rectification component and convert alternating current from the generator to direct current (par. 0027).
It would have been obvious to a person having ordinary skill in the art before the effective date of the invention to include a passive or active rectification component so that alternating current from the generator can be converted into direct current.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frosell et al. (US Patent Application Publication No. 2018/0106137) in view of Vachon (US Patent Application Publication No. 2016/0369591).
In reference to claims 3 and 14, Frosell fails to disclose that the multiple flow kits include at least three flow kits.
Vachon discloses at least three flow kits 920a-920d (par. 0103, Fig. 11) for regulating flow.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include at least three flow kits to increase the range of flow rates that can be handled by the flow kits.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US Patent Application Publication No. 2016/0145975) in view of Vachon (US Patent Application Publication No. 2016/0369591).
In reference to claims 3 and 14, Carroll fails to disclose that the multiple flow kits include at least three flow kits.
Vachon discloses at least three flow kits 920a-920d (par. 0103, Fig. 11) for regulating flow.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include at least three flow kits to increase the range of flow rates that can be handled by the flow kits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chochua et al. (US Patent Application Publication No. 2016/0177773) discloses an apparatus for extending the flow range of turbines (abstract, Figs. 2A-4B) and Delgado (US Patent Application Publication No. 2016/0017695) discloses flow kits for different flow ranges of turbines (pars. 0023 and 0024).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



11/14/22